PER CURIAM.
Jack A. Schwaner appeals the district court’s order granting the Department of Defense’s motion for summary judgment on Schwaner’s civil action, which alleged that the Department improperly denied his requests for the names and military addresses of certain service personnel in violation of the Freedom of Information Act (“FOIA”). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Schwaner v. Dep’t of Defense, CA-03-126-4 (E.D.Va. Apr. 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED